Name: 79/579/EEC: Council Decision of 19 June 1979 amending Fifth Decision 76/539/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-26

 Avis juridique important|31979D057979/579/EEC: Council Decision of 19 June 1979 amending Fifth Decision 76/539/EEC on the equivalence of seed produced in third countries Official Journal L 158 , 26/06/1979 P. 0015 - 0016****( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 2 ) OJ NO L 350 , 14 . 12 . 1978 , P . 27 . ( 3 ) OJ NO L 162 , 23 . 6 . 1976 , P . 10 . ( 4 ) OJ NO L 52 , 2 . 3 . 1979 , P . 15 . COUNCIL DECISION OF 19 JUNE 1979 AMENDING FIFTH DECISION 76/539/EEC ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 79/579/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/1020/EEC ( 2 ), AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS BY DECISION 76/539/EEC ( 3 ), AS AMENDED BY DECESION 79/235/EEC ( 4 ), THE COUNCIL DECLARED THAT SEED OF CERTAIN SPECIES PRODUCED IN 22 THIRD COUNTRIES IS EQUIVALENT TO CORRESPONDING SEED PRODUCED IN THE COMMUNITY ; WHEREAS FOR CERTAIN SPECIES THIS DECLARATION OF EQUIVALENCE RELATES ALSO TO ISRAEL ; WHEREAS AN EXAMINATION OF THE RULES OF THE ABOVEMENTIONED COUNTRY AND OF THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN FOR CEREALS , EXCEPT RYE , CANARY SEED AND RICE , THAT THE CONDITIONS GOVERNING SEED HARVESTED AND CONTROLLED IN THIS COUNTRY AFFORD THE SAME ASSURANCES AS REGARDS THE SEEDS ' CHARACTERISTICS , IDENTITY , EXAMINATION , MARKING AND CONTROL AS THE CONDITIONS APPLICABLE TO SEED HARVESTED AND CONTROLLED WITHIN THE COMMUNITY ; WHEREAS THE EQUIVALENCE GRANTED TO ISRAEL SHOULD BE EXTENDED TO CEREALS , HAS ADOPTED THIS DECISION : ARTICLE 1 IN THE TABLE IN THE ANNEX TO DECISION 76/539/EEC , REFERENCE NO 4 SHALL BE SUPPLEMENTED BY THE TEXT SET OUT IN THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 19 JUNE 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE **** ANNEX // // // CATEGORIES // // REFERENCE NO // COUNTRY // AUTHORITY // SPECIES // IN THE COUNTRY // IN THE COMMUNITY // SPECIAL CONDITIONS // // 1 // 2 // 3 // 4 // 5 // 6 // 7 // // 4 // ISRAEL ( IL ) // SEED AND NURSERY STOCK INSPECTION SERVICE // CEREALS , EXCEPT RYE , CANARY SEED , RICE AND MAIZE // - BASIC SEED // - BASIC SEED // 1 , 3 , 5 , 8 , 9 , 10 // // // // // - CERTIFIED SEED , 1ST GENERATION // - CERTIFIED SEED , 1ST GENERATION // 1 , 3 , 4 , A ), 5 , 8 , 9 , 10 // // // // // - CERTIFIED SEED , 2ND GENERATION // - CERTIFIED SEED , 2ND GENERATION // 1 , 3 , 4 A ), 5 , 8 , 9 , 10 // // // // MAIZE // - BASIC SEED // - BASIC SEED // 1 , 3 , 5 , 8 , 9 , 10 // // // // // - CERTIFIED SEED // - CERTIFIED SEED // 1 , 3 , 4 A ), 5 , 8 , 9 , 10 //